Citation Nr: 0801512	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-37 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to May 3, 2003, for 
the assignment of a total disability evaluation based on 
individual employability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2004, a statement 
of the case was issued in September 2004, and a substantive 
appeal was received in October 2004.   


FINDINGS OF FACT

1.  Prior to May 3, 2003, the veteran's only service-
connected disability was post operative residuals, left 
medial meniscectomy.

2.  The veteran's claim of entitlement to TDIU benefits was 
received on May 3, 2003.

3.  It was not factually ascertainable prior to May 3, 2003, 
that the veteran was unemployable due to his service-
connected disability of post operative residuals, left medial 
meniscectomy.


CONCLUSION OF LAW

The criteria for an effective date prior to May 3, 2003, for 
the award of a total rating based on individual 
unemployability due to service connected disabilities have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The RO granted entitlement to a 
TDIU in a March 2004 rating decision.  Subsequently, in 
December 2004, the RO issued a VCAA letter pertaining to the 
issue of entitlement to an earlier effective date for the 
assignment of a TDIU.  The VCAA letter notified the veteran 
of what information and evidence is needed to substantiate 
his claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Id.
	
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in December 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the veteran's 
claim to the Board.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for an earlier effective date for the grant of a TDIU in a 
December 2004 VCAA letter.  Despite the fact that the notice 
was not provided prior to the initial grant of a TDIU, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As the preponderance 
of the evidence is against entitlement to an earlier 
effective date, any questions as to the appropriate effective 
date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are private 
and VA treatment records and examination reports.  There is 
no indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(1)-(3).  For all the foregoing reasons, the 
Board concludes that VA's duties to the veteran have been 
fulfilled with respect to the issue on appeal.

Analysis

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if any application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

A claim for a TDIU, is in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420.  A TDIU claim 
is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The Board notes that the veteran filed a claim for an 
increased rating for residuals of a left medial meniscectomy.  
He underwent a VA examination in August 2002 in which the 
examiner opined that based on his physical limitations, he 
would only be able to meet minimal demands, such as a 
sedentary job.  Based partly on the examination, the RO 
issued a September 2002 rating decision in which it increased 
the veteran's rating to 50 percent effective October 24, 2001 
(the day the RO received the veteran's increased rating 
claim).  The RO deferred the issue of an EED for a temporary 
100 percent rating for a left knee disability due to surgery 
necessitating convalescence.  

The veteran filed a TDIU claim on May 3, 2003.  In September 
2003, the RO issued a rating decision in which it granted the 
veteran an EED in regards his increased rating claim.  As a 
result, the veteran's left knee was rated at 50 percent 
effective January 25, 2001 (the date of a treatment report 
from Dr. R.F. in which the veteran's symptoms showed an 
increase in severity).  The RO also granted a 100 percent 
rating based on a surgical procedure necessitating 
convalescence effective February 7, 2001; it also granted a 
50 percent rating effective April 1, 2001 (after the 
convalescence period).  It granted another 100 rating based 
on a surgical procedure necessitating convalescence effective 
March 12, 2003; and a 30 percent rating effective May 1, 2004 
(after the convalescence period).  

The RO also issued a March 2004 rating decision in which it 
granted service connection for major depression with 
melancholia, with a 50 percent rating effective May 3, 2003.  
At that time, the RO also granted the veteran's TDIU claim 
with an effective date of May 3, 2003.  

The Board notes that the veteran had a lone disability rating 
(for his left knee disability) prior to May 3, 2003.  38 
C.F.R. § 4.16(a) specifies that a total rating may be 
assigned for a single disability provided that the disability 
is rated at 60 percent or more.  The Board notes that the 
veteran's left knee disability was not rated at 60 percent or 
more prior to May 3, 2003 (except where the veteran was 
receiving a 100 percent disability rating for a surgical 
procedure necessitating convalescence).  As such, a TDIU 
prior to May 3, 2003 is not warranted.  

Additionally, the Board once again notes that unless 
specifically provided otherwise, the effective date for the 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  The veteran filed his TDIU claim in May 2003.  As 
such, an effective date prior to May 3, 2003 is not 
warranted.    

However, the Board notes that the pertinent statute then goes 
on to specifically provide that the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if any application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o).  Therefore, if it is ascertainable that the veteran 
became totally unemployable after May 3, 2002, then an 
earlier effective date would be warranted.  The Board 
acknowledges the November 2002 and February 2004 
correspondences from Dr. M.R.  In November 2002, he stated 
that the veteran's range of motion was 5 to 100 degrees, with 
a 60 degree extensor lack.  The veteran stated that his left 
knee causes difficulty in walking on level surfaces or 
carrying out routine functions.  Dr. M.R. stated that the 
veteran is unable to work and completely disabled.  In 
February 2004, he stated that he considered the veteran to be 
completed disabled for the past two years.  The Board notes 
that these correspondences conflict with the opinion of the 
VA examiner who examined the veteran in August 2002.  The 
examiner conducted a thorough examination in which the 
veteran showed 90 degrees of flexion and -45 degrees of 
extension of the left knee.  The examiner noted that the 
veteran presented him with a note (dated October 19, 2001) 
written by Dr. M.R. that stated that he was completely 
disabled.  The VA examiner noted that the veteran had 
significant difficulty with stair-climbing more than two 
flights; walking more than a half block; driving more than 20 
minutes without stretching; and lifting more than 20 pounds.  
The examiner found that his limitations would allow the 
veteran to only meet minimum demands, such as a sedentary 
type job. 

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

In this case, Dr. M.R.'s correspondences failed to include 
any examination findings.  Moreover, they focused on the 
veteran's restricted mobility; but provided no explanation as 
to why he would be unable to perform at a sedentary job.  

On the other hand, the August 2002 VA medical report contains 
a thorough summary of all of the relevant evidence; and it 
contains a rationale regarding how the veteran's physical 
limitations equate to functional limitations in terms of 
employment.  For these reasons, the Board finds the VA 
medical opinion to be the most persuasive.  

Where the record shows a divergence in the medical findings, 
the Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another. See Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  In view of the foregoing, the 
Board finds that the August 2002 VA opinion is more probative 
than the other opinions.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches. . . . As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [Board as] adjudicators. . .").  

The Board finds that it is not factually ascertainable prior 
to May 3, 2003, that the veteran was unemployable due to his 
service-connected disability of post operative residuals, 
left medial meniscectomy.  There is no dispute that the 
veteran's knee disability was increasing in severity making 
necessary specialized procedures in an attempt to improve 
knee function.  Temporary total ratings were assigned in 
recognition of those procedures.  However, the evidence does 
not show that it was factually ascertainable that there was 
an increase in severity to meet the criteria for a total 
rating based on individual unemployability during the one 
year period prior to May 3, 2003.  

As the preponderance of the evidence is against the claim for 
an early effective date for the granting of a TDIU, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).
 

ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


